Citation Nr: 1644252	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, which reduced the Veteran's rating for prostate cancer with erectile dysfunction from 100 percent to 20 percent, effective August 1, 2007.

In April 2011, the Veteran and his spouse testified in support of this claim during a hearing held before the undersigned Acting Veterans Law Judge.

In April 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration, which was completed in June 2012.  In August 2012, the Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.

In March 2013, the Board bifurcated the issues of entitlement to an evaluation in excess of 20 percent for genitourinary residuals of the Veteran's prostate cancer, from August 1, 2007, and entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer including depressed mood, irritability, fatigue and lack of stamina/energy.  The Board granted a 40 percent evaluation for genitourinary residuals of the Veteran's prostate cancer and remanded the issue of entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer, which now returns for further appellate review.

Additional evidence has not been received subsequent to the most recent supplemental statement of the case issued in July 2014.  As such a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In May 2006, a VA examiner opined that residuals of the Veteran's prostate cancer included "memory loss, inappropriate behavior, poor social interactions, lack of stamina, weakness or fatigue, and pain."

In June 2012, a VA urologist opined that "[l]ack of stamina, fatigue, and weakness can all be a result of/or exacerbated by poor sleep caused by nocturnal incontinence and nocturnal frequency of urination.  If [the Veteran] has been started on androgen deprivation (I do not have records more recent than June 2010) side effects include depressed mood, irritability, and lack of energy.  Therefore it is reasonable to conclude that symptoms related to fatigue and lack of stamina could be residuals from his prostate cancer treatment."

In March 2013, the Board bifurcated and remanded the issue of entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer for further development.  In pertinent part, the Board requested a VA examination to "confirm or refute the VA urologist's June 2012 written opinion [and] consider[] the effect of the Veteran's genitourinary residuals of prostate cancer on his sleep and the effect of any androgen deprivation therapy he is undergoing, identify and describe the severity of all non-genitourinary residuals of the Veteran's prostate cancer, including, if appropriate, a depressed mood, irritability, fatigue and a lack of stamina/energy." 

In June 2014, a VA mental health examiner opined that "[i]t appears less likely as not that the Veteran's history of depression is fully attributable to prostate cancer . . . . [and] [n]eurocognitive impairment is unable to be ruled out."

The Board finds that the June 2014 VA examiner failed to address the VA urologist's June 2012 opinion or the effect of any androgen deprivation therapy.  Failure to address these points is critical, as they were the catalyst to the bifurcation and development of the issue of entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer.  As the requested development has not been completed; an addendum opinion to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from April 2013 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from April 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Forward the claims file to an appropriate medical professional.  The examiner must review the entire claims file.  Based on this review, the examiner is to address each of the following:

a)  Is it at least as likely as not (a 50 percent or greater probability) that Veteran's reported symptoms of depressed mood, irritability, memory loss, inappropriate behavior, poor social interactions, lack of stamina, weakness or fatigue, and pain are non-genitourinary residuals of prostate cancer?  Or, are these symptoms attributable to a separate disorder?

If these symptoms are attributable to a separate disorder, is such disorder proximately due to or the result of the service-connected residuals of prostate cancer?

In answering these questions, address the opinions of the May 2006 and June 2014 VA examiners and the June 2012 VA urologist, specifically, the portions quoted in the paragraphs above.  Also address the effect of any androgen deprivation therapy.

b)  If any of the answers to a) are yes, describe the severity of such conditions as well as the extent to which they interfere with the Veteran's occupational functioning.

If any opinion cannot be provided without resort to speculation, discuss why such is the case.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.

4.  Readjudicate the claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

5.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



